 

Exhibit 10.13

 

Summary of Directors’ Compensation

 

For 2005, outside directors serving on the Board of Directors of Albemarle
Corporation will be paid $15,800 per quarter ($63,200 per year) for service as a
director. In addition, directors will receive an annual amount based on their
committee service: Audit Committee members will receive $9,000 and the Chairman
of the Audit Committee will receive an additional $6,000; Executive Compensation
Committee members will receive $7,000 and the Chairman of the Executive
Compensation Committee will receive an additional $4,500; and Nominating and
Governance Committee members will receive $5,000 and the Chairman of the
Nominating and Governance Committee will receive an additional $3,000. Employee
members of the Board of Directors are not paid separately for service on the
Board of Directors.

 

84